Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, Claim 1 recites:
A sensor placement method for reducing uncertainty of structural modal identification, wherein the steps are as follows: establish the relationship between structural model error and measurement noise; conditional information entropy based sensor placement method; (1) establish the relationship between structural model error and measurement noise step 1.1: In structural health monitoring systems, prediction error between the measured and actual structural response is due to two causes: model error and measurement noise, thereby establishing the following relationship: y(t)=S(x(t,.theta.)+e(t,.theta.)) (1) where: y(t).di-elect cons. is a measured structural response of Ns degrees of freedom; N.sub.d is a number of total degrees of freedom of the structure; S.di-elect cons. is a selection matrix for the sensor locations; .theta..di-elect cons. is a modal parameter vector to be identified; e(t,.theta.).di-elect cons. is a prediction error between the measured and actual structural response, which can be expressed as: e(t,.theta.)=e.sub.mea(t,.theta.)+e.sub.mod(t,.theta.) (2) where: e.sub.mea(t,.theta.) is measurement noise; e.sub.mod(t,.theta.) is the part of the prediction error caused by the structural model error; step 1.2: define the form of the prediction error: the measurement noise is assumed to be a zero-mean Gaussian noise with a covariance matrix of .SIGMA..sub.mea=diag(.sigma..sub.1, . . . , .sigma..sub.N.sub.d), .sigma..sub.1=.sigma..sub.0; the structural model error is represented by the stiffness variation of the structure which is shown as: .DELTA. K = j = 1 N e .beta. j K j ( 3 ) ##EQU00005## where: N.sub.e represents a number of structural element stiffness matrices; K.sub.j is the jth element stiffness matrix; .beta..sub.j is a perturbation coefficient of the jth element stiffness matrix; change in the structural modal matrix is expressed as: .DELTA..PHI. i = [ r = 1 N d r .noteq. i - .PHI. r T K 1 .PHI. i .lamda. r - .lamda. i .PHI. r , , r = 1 N d r .noteq. i - .PHI. r T K N e .PHI. i .lamda. r - .lamda. i .PHI. r ] [ .beta. 1 , , .beta. N e ] T = E i .beta. ( 4 ) ##EQU00006## where: .beta. is a perturbation coefficient vector of each element stiffness matrix, E.sub.i is a sensitivity coefficient matrix of the ith mode; .DELTA..PHI..sub.i is a change of the ith mode shape vector; .PHI..sub.r is a rth mode shape vector; .lamda..sub.r and .lamda..sub.l are the eigenvalues of the rth and ith mode respectively; the superscript T indicates transposition; the mode shape changes of each order of the structure are expressed as: .DELTA..PHI.=[E.sub.1.beta.,E.sub.2.tau.3, . . . ,E.sub.N.sub.m.beta.] (5) where: .DELTA..PHI. represents mode shape changes of each order mode of the structure; the subscript N.sub.m indicates a corresponding modal order; step 1.3: establish a measurement data expression that comprehensively considers the structural model error and measurement noise; Eq. (1) is rewritten as: y(t)=S((.PHI.+[E.sub.1.beta.,E.sub.2.beta., . . . ,E.sub.N.sub.m.beta.]).theta.+e.sub.mea(t,.theta.)) (6) where: .PHI. is a mode shape matrix calculated by the finite element model used in the structure; as seen from Eq. (6), the prediction error between the measured response and the actual response is represented by the two parts caused by the model error and the measurement noise; (2) conditional information entropy based sensor placement method step 2.1: use the probability density function to represent the uncertainty of the recognition result of modal coordinate parameters: p ( .theta. | .SIGMA. mea , D , .beta. ) = c 1 ( 2 .pi. .sigma. 0 ) NN s exp [ - NN s 2 .sigma. 0 2 J ( .theta. | D , .beta. ) ] .pi. ( .theta. | .beta. ) ( 7 ) J ( .theta. | .SIGMA. mea , D , .beta. ) = 1 NN s k = 1 N [ y k - Sx ( .theta. , k | .beta. ) ] T [ y k - Sx ( .theta. , k | .beta. ) ] ( 8 ) ##EQU00007## where: p(.theta.|.SIGMA..sub.mea, D,.beta.) indicates conditional probability density function; .pi.(.theta.|.beta.) is a prior distribution of modal coordinate parameters .theta.; c is a constant, ensuring that the integral summation value of Eq. (7) is 1; N is total number of samples; k represents sampling time; step 2.2: according to Eq. (8), the Fisher information matrix is obtained: Q(S,.theta..sub.0|.beta.)=(S(.PHI.+[E.sub.1.beta.,E.sub.2.beta., . . . ,E.sub.N.sub.m.beta.])).sup.T(S(.PHI.+[E.sub.1.beta.,E.sub.2.beta., . . . ,E.sub.N.sub.m.beta.])) (9) where: Q(S, .theta..sub.0|.beta.) is the Fisher information matrix; step 2.3: derive the conditional information entropy for quantifying and calculating the uncertainty of the modal parameter identification; h(S|.SIGMA..sub.mea,D,B)|.intg..sub..beta..di-elect cons.B-ln[det(Q(S,.theta..sub.0|.beta.))].pi.(.beta.)d.beta. (10) where: h(S|.SIGMA..sub.mea, D, B) is conditional information entropy; B is a range of the perturbation coefficients; remove the negative sign to get a conditional information entropy index: CIE(S)=.intg..sub..beta..di-elect cons.B ln [det(Q(S,.theta..sub.0|.beta.))].pi.(.beta.)d.beta. (11) step 2.4: establish the finite element model of structure, determine the candidate sensor placement positions; use Monte Carlo method to obtain the range of the perturbation coefficient B and the structural mode shape matrix in the corresponding situation; the initial number of selected sensors is 0; step 2.5: whether to consider structural modal information redundancy: do not consider, continue to the next step; consider, jump to step 2.9; step 2.6: add one sensor location from the remaining candidate sensor positions to join the existing positions; calculate the CIE(S) value, and the sensor location corresponding to the maximum value is selected; step 2.7: from the remaining candidate sensor positions, delete the selected sensor location; check the remaining positions, if there is no remaining position, continue to the next step; if there are remaining positions, return to step 2.6; step 2.8: get the final sensor placement and jump out of the loop; step 2.9: if there are sensor locations too close, they contain similar structural modal information, resulting in redundancy of acquired structural modal information; introduce the concept of structural modal information redundancy as: .gamma. p , q = 1 - .PHI. p - .PHI. q F .PHI. p F + .PHI. q F ( 12 ) ##EQU00008## where: .gamma..sub.p,q represents a redundancy coefficient between the pth node position and the qth node position in the finite element structure; the subscript F indicates the Frobenius norm; when the .gamma..sub.p,q value is close to 1, it indicates that the modal information redundancy between the two positions is very large, containing almost the same displacement modal information, and these two positions do not need to exist at the same time such that you need to delete a position; in actual operation, an appropriate redundancy threshold h is needed; if the redundancy coefficient is greater than the redundancy threshold h, the corresponding sensor location will be deleted; step 2.10: add one sensor location from the remaining candidate sensor positions to join the existing position; calculate the CIE(S) value, and the sensor location corresponding to the maximum value is selected; step 2.11: delete the selected sensor location from the remaining candidate sensor positions; calculate the redundancy coefficients of the remaining positions and the existing sensor locations, and delete the positions from the remaining candidate sensor positions corresponding to the coefficients exceeding the redundancy threshold h; step 2.12: check the remaining positions, if there is no remaining position, continue to the next step; if there are remaining positions, return to step 2.11; step 2.13: get the final sensor placement and jump out of the loop. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation, that covers a combination of mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion) that under its broadest reasonable interpretation, covers performance of the limitation in the mind. 
In the above claim, the limitations highlighted in bold are treated by the Examiner as belonging to mathematical concept grouping while the limitations that are underlined treated by the Examiner as belonging to the metal process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 

The only additional elements are recited in the preamble of “A sensor placement method for reducing uncertainty of structural modal identification, wherein the steps are as follows: establish the relationship between structural model error and measurement noise; conditional information entropy based sensor placement method”.  They are not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception  because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). For example, discloses a relationship between structural model error and measurement noise; discloses conditional information entropy based sensor placement method
The claim, therefore, is not patent eligible.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
Applicant argues (p.3): A recent Board decision is instructive in the analysis of the instant case. In Ex parte King, Appeal No. 2020-002685, App. No. 13/138,622 (P.T.A.B. Oct. 28, 2020), the Board reversed the Examiner's finding of patent ineligibility for claims that fell into the mathematical concept grouping. In King, the Board then noted that "[one] must evaluate the claim as a whole in order to determine if 'the judicial exception is meaningfully limited by integration into a practical application of the exception." (emphasis added). Referencing the Specification, the Board found evidence of several benefits of the claimed invention, such as "the measurements obtained by the system can be used 'to derive hemodynamic data indicative of the presence or absence of a lesion, and/or indicative of a response of a healthy vascular system to stimuli such as drug infusion." In view of this evidence, the Board found that the claims "represent an improvement in physiological monitoring technology." 
The Examiner respectfully submits that the referenced PTAB decision was not precedential. Nevertheless, In Ex parte King, several additional elements were recited to demonstrate a practical application including “a visual representation of the local pressure estimate”. 

The present invention belongs to the technical field of structural health monitoring for civil structures, it is not simply a stack of mathematical formulas, but rather an implementation process that requires computer programing to perform. To be specific, its direct application is to guide the selection of the sensor locations of the structural health monitoring system in actual engineering, which helps to improve the accuracy of the modal information obtained from the monitoring data.
Similar argument of improved accuracy is presented on pp. 4-6.
The Examiner agrees that the instant application claims an improved method of structural health monitoring as reflected in a determined allowability with regards to prior art. However, without meaningful limitations that would potentially demonstrate a practical application and/or qualified for “significantly more”, the claim is still ineligible. The Examiner notes that no arguments related to such additional elements are presented by the Applicant.
The Applicant acknowledged that the technology of health monitoring exists: “there have been many researches …”(p.4)” while underscoring advantages of the proposed method that “establishes a theoretical relationship between model error and measurement noise” (p.4).  However, in the instant claim, the entire improvement (“specific techniques proposed in the present invention”, p.8) lies in the abstract idea.
According to the October 2019 Update on 2019 PEG, “…is important to keep in mind that an improvement in the judicial exception itself … is not an improvement in technology”. Further, in Synopsys: a claim for a new abstract idea is still an abstract 

The Applicant argues (p.7): It can be seen that the sensor placement method proposed in the present invention can effectively reduce the uncertainty of modal identification.
The Examiner submits that determining “sensor placement method” is mere instructions to apply an abstract idea which is not meaningful to demonstrate a practical application. According to October 2019 Update on 2019 PEG, “the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception”.
Further in MPEP 2106.04(d), “The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)”.

Prior Art of Record
Liu Jie et al. (CN107679328, submitted in IDS 5/28/2019) discloses an optimal sensor arrangement method for system parameter identification, and specifically discloses (see description, paragraphs [0005]-[0020]): assuming that the parameters to be identified have probability distribution form, sampling is carried out on the basis of 
However, the rest of the limitations of Claim 1 is not disclosed such as: step (1) establishing the relationship between structural model error and measurement noise and its specific steps; step (2) the value range B of perturbation coefficient and the structural modal matrix in corresponding situations are obtained in steps (2.1)-(2.3) and (2.4) in the sensor placement method on the basis of conditional entropy, and the initial number of sensors is 0, (2.5)-(2.7), (2.9)-(2.13). (2.8)).
Yang Chen (CN 201710247415, submitted in IDS 5/28/2019) discloses configuring a structure-health monitoring sensor based on uncertainty robust 
Zheng Yi Wu et al. (US 10451416) discloses optimizing sensor placement by minimizing information entropy. Wu discloses a structural model error and measurement noise.  However, Wu is silent on a plurality of particular steps as claimed.
Thomas Halsey et al. (US 2018/0188403) discloses an estimate of the model form error or bias along with estimate of measurement noise.
Zhe He et al. (US 2018/0283882) discloses traditional sensor data processing methods commonly use Gaussian-distributed error models with pre-defined or adaptively-computed parameters such as measurement noises for typical application scenarios and/or objects modes.
Papadimitriou, Costas et al.,”Entropy-based Optimal Sensor Location for Structural Model Updating", Journal of Vibration and Control, vol. 6, Dec. 17, 1999, 20 pages, discloses entropy measure minimized over the set of possible sensor configurations using a genetic algorithm. The information entropy measure is also extended to handle large uncertainties expected in the pretest nominal model of a structure. However, this reference lacks multiple particular steps as claimed.

Allowable Subject Matter
Claim 1 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable because the combination of the closest prior art references of record, Jie, Chen, Wu, Halsey, He, and Papadimitriou, while disclosing individual features of the invention, however, would not create an obvious combination to a person having ordinary skill in the art due to a complexity of such combination and/or different approaches/algorithms thought in the above references.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863